DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-10, 12-17 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claims 9 and 17, the prior art of record, alone or in combination, fails to teach at least “wherein to generate the sketch response sentence the dialogue generating framework is further configured to: generate, using a first encoder, conversation hidden states from the undirected dialogue; generate, using a second encoder, agent traits hidden states from the traits of the agent: select words from the traits of the agent; generate a memory readout from the words and the conversation hidden states; and generate, using a sketch decoder, words in the sketch sentence response using the conversation hidden states, the agent traits hidden states, and the memory readout”.
At best, Foster et al (US 20190354594) teaches in ¶18 “Moreover, persona identification, or persona vectors (e.g., speaker/user identifiers matched to persona), can be embedded in the model, such as a hidden layer of a neural network, to enable clustering of people and their utterances around communication traits.”
At best, Lee et al (US 20190114540) teaches in ¶56-57 “In such examples, the respective neural network is a single hidden layer neural network (NN) or a deep neural network (DNN). In such examples, the NN or DNN may be one or more of a fully connected network, a convolutional neural network, a recurrent neural network, or bi-directional neural network, or may include different or overlapping neural network portions respectively with such full, convolutional, recurrent, and/or bi-directional connection”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.